Citation Nr: 0427697	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) status post-coronary artery bypass graft.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board in March 2004 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

It appears that assertions made by the veteran in his 
substantive appeal, when liberally construed, may be viewed 
as a claim of entitlement to service connection for post-
traumatic stress disorder.  If the veteran so intends, he 
should indicate that specifically to the RO so that 
appropriate action can be taken.

The issue of entitlement to service connection for a 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is diagnosed with CAD.

2.  The veteran's January 1968 Report of Medical History for 
Induction physical examination does not reflect any notation 
of a prior history of heart pathology.  The January 1968 
Report of Medical Examination For Induction reflects that the 
veteran's heart was rated as normal.

3.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, heart related 
symptoms or pathology.  There are no records for complaints, 
findings, or treatment for, heart related symptoms or 
pathology within one year of the veteran's release from 
active service, and there are no records of such in the years 
immediately following the veteran's release from active 
service.

4.  The December 1969 Report of Medical Examination For 
Release From Active Service reflects that the veteran's heart 
was rated as normal.  The medical evidence shows the earliest 
record for complaints, findings, or treatment for, heart 
disease to be several years after the veteran's release from 
active duty.

5.  The evidence of record does not show CAD or other heart 
related pathology have been caused or made worse by active 
military service.

6.  The veteran voices subjective complaints of headaches.  
There are no current diagnoses of an underlying disorder or 
pathology with which recurring headaches may be associated.

7.  The SMRs reflect an isolated entry of a complaint of 
intermittent headaches, on and off.  There was no finding or 
diagnosis of an underlying condition, and there is no record 
of subsequent complaints or findings in the SMRs.

8.  The December 1969 Report of Medical Examination For 
Release From Active Service reflects that the veteran's head, 
face, neck, scalp, and neurologic areas were rated as normal.

9.  There are no records of complaints, findings, or 
treatment for, headaches, or an underlying condition with 
which headaches may be associated, in the years immediately 
following the veteran's release from active service.
 
10.  The medical evidence shows the earliest record for 
complaints of headaches to have been several years after the 
veteran's release from active duty.

11.  The competent evidence of record does not show 
continuing headaches, or an underlying condition with which 
headaches may be associated, to have been caused or made 
worse by active military service.


CONCLUSIONS OF LAW

1.  CAD was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

2.  Chronic headaches were not incurred in or aggravated by 
active service.  An underlying disorder associated with 
headaches is not established.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).
In a letter dated in August 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed generally to support claims 
for service connection.  As to who would obtain what part of 
the evidence needed, the letter informed the veteran that the 
RO had obtained his SMRs, and that he may submit any other 
evidence he desired submitted.  The letter also informed the 
veteran that, in the alternative, the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The letter also informed the veteran to describe 
evidence he desired or to submit the evidence itself, which 
the Board construes as reasonably informing him to submit any 
evidence in his possession.

In November 2001, the RO telephoned the veteran to clarify 
the specific benefit which he was seeking.  In January 2002, 
the RO provided the veteran another VCAA letter, which also 
confirmed the telephone contact of November 2001.  The 
January 2002 letter specifically addressed the precise 
disorders for which the veteran was claiming service 
connection and informed him of the specific evidence needed 
to support his claims.  The January 2002 letter also informed 
him of the private treatment records obtained by the RO on 
his behalf, and provided him more VA Forms 21-4142 for any 
additional treatment records he desired obtained.

The Board finds that the August 2001 letter and January 2002 
letter meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs and the private treatment records he identified as 
supportive of his claims.  There is no assertion from the 
veteran that there are any outstanding records or that there 
was a request for assistance which has not been acted on by 
the RO.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).
The veteran filed his claim for entitlement to service 
connection for CAD in May 2001 and his claim for entitlement 
to service connection for headaches in November 2001.  The 
January 2003 rating decision denied the claims.

I.  CAD.

Factual background.

The SMRs reflect that the veteran's January 1968 Report of 
Medical Examination For Pre-Induction reflects that heart, 
head, face, neck, scalp, and neurologic areas were rated as 
normal.  The veteran's March 1968 Report of Medical History 
for Pre-Induction examination reflects no indication of a 
prior history of heart disease or headaches.

The SMRs reflect no entries for complaints, findings, or 
treatment for, any heart related pathology.

The veteran's December 1969 Report of Medical History for 
Separation examination reflects no indication of a prior 
history of heart disease or symptoms.  The December 1969 
Report of Medical Examination For Separation reflects that 
all areas were rated as normal.

May 1976 private hospital records reflect that the veteran 
presented with a complaint of past dizzy spells and 
blackouts, and he was hospitalized.  During his inpatient 
workup, the veteran reported two prior episodes of syncope, 
the first of which was in December 1975 and the then most 
recent, May 1976.  The veteran related that the episode was 
not preceded by a headache.  The veteran also related that he 
was told he had a heart murmur while in high school, and that 
a prior workup found no abnormality.  The records do not 
reflect the veteran as reporting any prior symptoms while in 
active service.  Physical examination revealed the veteran's 
heart to have a normal rate and normal rhythm, and a Grade II 
systolic murmur was heard in all areas.  A chest x-ray showed 
the heart silhouette to be unremarkable.  The diagnosis was 
syncope, cause undetermined.

In June 1985, the veteran underwent coronary artery bypass 
surgery for diagnosed CAD.  The treatment records reflect no 
indication of any connection with the veteran's active 
military service.

Private treatment records of October 1994 reflect that the 
veteran was diagnosed with an acute anterolateral myocardial 
infarction and multi-vessel CAD.  The provider made no 
mention of the veteran's military service.

A May 2001 private medical report reflects the examiner 
diagnosed the veteran as having a known history of CAD and 
currently presented with recurrent angina.  The examiner also 
noted the veteran as having palpitations.  He recommended a 
stress test and Holter monitor.  No mention was made of the 
veteran's active service or any connection between his 
symptoms and his service.  The June 2001 Holter monitor 
report reflected that no significant arrhythmic events were 
recorded, and the June 2001 stress test report reflected an 
abnormal stress test.

March 2003 private treatment records reflect that the veteran 
presented at an emergency room with complaints of chest pain, 
dizziness, and shortness of breath, and he was admitted.  He 
was treated with nitroglycerin tablets and baby aspirin and 
responded favorably.  He was discharged against medical 
advice.

In his March 2003 notice of disagreement (NOD), the veteran 
related that, at his Army Induction physical examination, he 
was told that he had a heart murmur, and that his 
"diagnosis" was that it might go away or it may not.  The 
veteran repeated this assertion at the Travel Board hearing.  
He did not indicate or assert that he was treated for heart 
complaints while in service.  When asked if he was treated in 
active service for heart symptoms, the veteran responded that 
he was treated for his ear.


Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Cardiovascular heart disease and 
organic heart disease are among the diseases listed as 
eligible for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2003).  When making a determination 
of service connection, VA must administer its regulations 
under a broad and liberal interpretation consistent with the 
facts in each case.  38 C.F.R. § 3.303(a) (2003).

There is no evidence to show the veteran manifested any heart 
related symptomatology during his active service or within 
one year of his release from active service.  The only 
documented event closest in time to the veteran's release 
from active service was his May 1976 hospitalization, but the 
findings related to that treatment did not include any heart 
pathology, though a murmur was noted.  Further, this event 
was at lest five years after his release from active service 
and in not shown by any competent evidence to be related to 
any in-service occurrence or event.

The veteran testified that he was told at his Induction 
physical examination that he had a heart murmur, but there is 
no notation of such a finding on the examination report.  The 
Board also notes that the veteran did not report that fact on 
his December 1969 Report of Medical History, and the December 
1969 Report of Physical Examination for Separation reflects 
no finding to that effect.  Further, the May 1976 treatment 
records reflect the veteran as reporting that he was told of 
the murmur in high school.  In any event, the evidence does 
not confirm he manifested a heart murmur either upon entry 
into active service or at his separation from active service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).

II.  Headaches.

A December 1968 entry in the SMRs reflects that the veteran 
presented with a complaint of intermittent headaches on and 
off.  The examiner did not enter a finding or diagnosis.  
Medication was dispensed to the veteran.  The SMRs reflect no 
further entries related to complaints, findings, or treatment 
for, headaches.

The veteran's December 1969 Report of Medical History for 
Separation examination reflects no indication of a prior 
history of headaches.  As noted above, the December 1969 
Report of Medical Examination For Separation reflects that 
all areas were rated as normal.

During the veteran's May 1976 hospitalization, he reported 
that he had experienced frontal headaches in the past, but he 
had not noted any recently.  The examiner assessed the 
veteran's neurological functions as normal.  There are no 
other private treatment entries related to reports, 
complaints, findings, or treatment for, headaches.

In his NOD, the veteran related that his problem with 
headaches started in Vietnam as a result of being around 
"the big guns."  The veteran related that one big gun was 
right next to his location.  At the Travel Board hearing, the 
veteran related that he had headaches in service after he 
came back home, which the Board infers to mean after his 
return from duty overseas.  The veteran also related that his 
headaches currently are not as intense as they once were.  He 
related that he sought treatment after service, but the 
records of that treatment are no longer available.  He 
related that his headaches were nonstop and that he was 
hospitalized for them.

Analysis.

The legal standard for service connection is set forth above 
and, except for the provision on presumptive service 
connection, is incorporated here by reference.  The SMRs 
reflect one isolated entry for a complaint of intermittent 
headaches but no findings or a diagnosis of an underlying 
condition.  The private treatment records reflect only the 
1976 instance of a report of frontal headaches.  There must 
be a current disorder or disability to service connect.  The 
evidence of record does not show the veteran to have a 
diagnosed disorder or pathology associated with headaches.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for CAD status post-
coronary artery bypass graft is denied.

Entitlement to service connection for headaches is denied.


REMAND

A June 2003 rating decision denied the veteran's claim for a 
bilateral hearing loss.  As noted above, the veteran appeared 
at his hearing before the undersigned unrepresented.  In 
addition to the certified issues discussed above, the veteran 
testified as to his claimed hearing loss at the Travel Board 
hearing.  The case file does not reflect any record of the 
veteran having submitted a NOD as concerns the June 2003 
rating decision.  In this case, in view of the lack of other 
representation, and in view of the testimony provided, the 
Board is prepared to conclude that the veteran's testimony at 
the Travel Board hearing as the equivalent of or constitutes 
a NOD.

He has also indicated that there has been treatment rendered 
at the Richmond VA medical center.  In view of the conclusion 
that an NOD has been filed, those records should be obtained.  
It is noted for the record that this development comes AFTER 
the RO had opportunity to review this case.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case (SOC) on the 
issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon 
v. West, 12 Vet. App. 238 (1999).  Thus, the issue of 
entitlement to service connection for a bilateral hearing 
loss must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the appellant's 
assistance as indicated, obtain any 
pertinent treatment records and 
readjudicate the instant issue.  

2.  If the benefit sought as to this 
issue is not granted, the RO shall issue 
a SOC with regard to service connection 
for a bilateral hearing loss.  If, and 
only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  38 
U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



